Exhibit 10.45


SEVERANCE AGREEMENT AND AMENDMENT TO EMPLOYMENT AND
NONCOMPETITION AGREEMENT

        This Severance Agreement and Amendment to Employment and Noncompetition
Agreement (“Agreement”) is entered into as of August 15, 2003, by and among
Advance Auto Parts, Inc. (“AAP”), Advance Stores Company, Incorporated (“ASCI”)
(“AAP” and “ASCI” are jointly and severally hereinafter referred to as
“Advance”) and David R. Reid (“Employee”).

        WHEREAS, on April 15, 1998, ASCI and Employee entered into an Employment
and Noncompetition Agreement, a copy of which is attached hereto as Exhibit A
(“Employment Agreement”), which, among other things, provides the terms and
conditions of Employee’s employment by ASCI, including but not limited to the
right to certain compensation and certain rights and duties of the parties in
connection with the termination of Employee’s employment with ASCI, including
but not limited to certain severance benefits and confidentiality and noncompete
obligations;

        WHEREAS, Advance and Employee have determined that their mutual
interests are best served if Employee terminates his employment with Advance,
and have further agreed that Employee will resign from his employment with
Advance effective as of August 15, 2003;

        WHEREAS, Advance has agreed to provide to Employee the benefits and
payments provided for in this Agreement, which are in addition to the benefits
and payments which Advance is obligated to provide to Employee in connection
with the termination of Employee’s employment with Advance under the terms of
the Employment Agreement (which additional benefits and payments include, but
are not limited to, salary continuation for twelve (12) months without reduction
for other salary paid, bonus eligibility continuation for the remainder of the
year and the provision of outplacement services, all as described further herein
) in return for the additional covenants, agreements and obligations of Employee
provided for in this Agreement; and

        WHEREAS, Employee is willing to accept the additional benefits and
payments to him provided for in this Agreement and to comply with the terms and
conditions of this Agreement and the terms and conditions of the Employment
Agreement which survive the termination of Employee’s employment with Advance,
including but not limited to the provisions of Sections 5, 6, 7, 8, 9, 10, 11,
12, 13, 14, and 16 of the Employment Agreement, and the terms and conditions of
all other agreements between Advance and Employee (as modified herein) which
survive the termination of Employee’s employment with Advance.

        NOW, THEREFORE, in consideration of the foregoing premises, the mutual
promises of the parties set forth herein, and other good and valuable
consideration, the

--------------------------------------------------------------------------------

receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

  1. Recitals. The parties hereto agree that the foregoing recitals in this
Agreement are true and accurate.


  2. Discharge of Severance Obligations. Section 4 of the Employment Agreement
(Section 4 of Exhibit A) is hereby rescinded in full. In full discharge of all
of its obligations to Employee under the Employment Agreement, Advance shall pay
to Employee and Employee accepts from Advance the following:


  2.01. A lump sum payment, less all applicable withholding taxes and payroll
deductions, which shall be paid to Employee within two weeks after the Effective
Date, and which shall represent payment for the amount of his hours of accrued
but unused vacation time to which Employee would have been entitled as of the
date hereof had he not terminated his employment with Advance.


  2.02. (a)   The lump sum bonus payment of $36,933.24, less applicable
withholding taxes and payroll deductions, which shall be paid to Employee on the
same date as Advance pays bonuses under the comparable plans applicable to other
executives for the second fiscal quarter.


    (b)   Lump sum bonus payments attributable to the third and fourth fiscal
quarters of those amounts which Employee would have been entitled to (if any)
had Employee remained an Employee through the time required to receive such
bonus payments. Such bonus payments shall be made at the time third and fourth
quarter bonus payments are made to other executives and shall include any annual
roll-up amounts that would have been earned.


    (c)   When items 2.02(a) and 2.02(b) above are paid to Employee, such
payment shall constitute payment in full of Advance’s obligations under the 2003
Bonus Plan for Employee, a copy of which is attached hereto as Exhibit B (“2003
Bonus Plan”), as provided in Section 4.3(a)(ii) of the Employment Agreement.
Employee shall be entitled to no further bonus payments.


  2.03. The sum of $285,750, Employee’s applicable annual salary as of the date
of his termination of his employment with Advance, as provided in Section
4.3(a)(i) of the Employment Agreement, which


2

--------------------------------------------------------------------------------


    shall be paid in equal installments (on the normal management pay cycle)
during the twelve (12) month period commencing on August 16, 2003, less all
applicable withholding taxes and payroll deductions.


  2.04. All payments to Employee under the provisions of Section Two (2) of this
Agreement (Sections 2.01, 2.02, 2.03, and 2.04) will not be eligible for
deferral or matching contributions under any pension or benefit plan.


  2.05. Outplacement services for 12 months shall be provided to Employee under
the Executive Program by Lee Hecht Harrison to include consulting, search
support and administrative services.


  3. Medical Insurance Coverage. Advance will provide continued group health
insurance coverage pursuant to federal law under the regulations governing COBRA
continuation coverage, and under the terms of the applicable group health
plan(s) or successor plan(s). The date of the qualifying event is August 15,
2003, for COBRA continuation coverage purposes. From the starting date of the
period of COBRA continuation coverage for Employee and his dependants, until the
earlier of (a) 12 months, or (b) the date the Employee is covered under another
health insurance program, Advance will pay the normal employer contribution
towards such coverage (as though Employee were still an active employee) and
Employee (and/or his dependants) will be responsible for paying the normal
employee contribution towards such coverage. For the duration of Employee’s
payments pursuant to Section 2.03 of this Agreement, Advance may permit Employee
to have his required contribution for COBRA continuation coverage deducted from
said payments.


  4. Employee Employment Agreements and Resignation. Employee agrees to comply
fully, faithfully, and unconditionally with the terms of the Employment
Agreement which survive the termination of Employee’s employment with Advance,
including but not limited to Sections 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 16
thereof, and with the terms of all other contracts and agreements with Advance
(as modified by this Agreement) which survive his termination. Employee agrees
that Advance’s obligations under this Agreement are expressly conditioned upon
Employee’s compliance with the terms of this provision, and with the terms of
all other agreements, covenants and obligations of Employee under this Agreement
and any other contracts and agreements with Advance which service this
Agreement. By signing this Agreement


3

--------------------------------------------------------------------------------


    Employee will be deemed to have submitted his voluntary resignation from
employment with Advance effective as of August 15, 2003.


  5. Release and Waiver. Employee for himself, his heirs, executors,
administrators and assigns, hereby knowingly, voluntarily and unconditionally
releases, waives, and forever discharges Advance and Advance’s subsidiaries
(including but not limited to Western Auto Supply Company), parents, affiliates,
and their joint and several employees, officers, directors, shareholders,
investors, benefit plans, trustees, and their successors and assigns
(hereinafter jointly and severally referred to for purposes of this Agreement as
“Releasees”), from any and all obligations, claims, demands, liabilities,
judgments, causes of action, suits at law or in equity, in tort, contract, by
statute or on any other basis, for pay and/or benefits, for compensatory,
punitive or other damages, attorney fees, expenses, reimbursements, or costs of
any kind, including, but not limited to, any and all claims, demands, rights
and/or causes of action under Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Fair Labor Standards Act, the Family
and Medical Leave Act, the Age Discrimination in Employment Act, the Americans
with Disabilities Act, the Rehabilitation Act of 1973, the Workers Adjustment
Retraining and Notification Act, the Employee Retirement Income Security Act or
any other federal, state, or local statute or ordinance or any other claims,
whether statutory or based on common law, arising: (a) by reason of his
employment with Advance or the cessation of that employment or circumstances
related thereto; or (b) by reason of any other matter, cause, or thing done,
omitted or suffered to be done prior to and including the date on which Employee
signs below. The parties agree and understand that this is not to be construed
as an admission of liability by the Releasees or any other person or entity
released hereby, by whom any liability is expressly denied. The Releasees
expressly deny violation of any of their policies, procedures or agreements, or
of any federal, state or local laws or regulations. Employee further
acknowledges that he may subsequently discover facts which were in existence at
the time this Agreement and general release is signed in addition to or
different from those which he now knows or believes to exist with respect to the
subject matter of this Agreement and which, if known or suspected at the time of
executing this Agreement, may have materially affected this Agreement and
settlement. Nevertheless, Employee hereby waives any right, claim or cause of
action that might arise as a result of such different or additional facts
provided such facts were in existence at the time this Agreement and general
release is signed.


4

--------------------------------------------------------------------------------


  6. Derogatory or Defamatory Statements. Employee agrees that he will not, by
any means or in any media, make or provide any comment, information,
communication, expression, statement or depiction detrimental, injurious or
derogatory to the interests of Advance (including its directors, officers,
employees, investors, shareholders, affiliates or related entities)
(collectively referred to in this Section as the “Company”), and further agrees
that he will not disparage, denigrate, or cast the Company in an unfavorable
light in any manner. Employee also agrees that he will not encourage or
facilitate any other person to make any derogatory or disparaging comments on
his behalf, or attributable to him, or based in any way upon information he
supplied, about the Company or consent to or approve any such action by another
person. Specifically, Employee recognizes that by virtue of his position with
Advance or his knowledge of the Company or other information he possesses
(including, but not limited to Confidential Information as defined in the
Employment Agreement), he may be subjected to inquiries or otherwise approached
by the media (general or trade), potential or actual investors, business persons
(including, but not limited to, industry competitors) or other persons, and
asked for his opinions or comments regarding matters relating to the Company,
which may include, but is not limited to, information regarding the business
plans, strategies, personnel, officers, directors, and/or present or former
employees of the Company, and potential or actual investors. While this
Agreement is not intended to unduly restrict Employee’s ability to respond to
any such inquiries, both the Company and Employee desire to avoid any issues or
situations in which Employee’s opinions, comments or statements could be
misunderstood or mischaracterized to the detriment of the Company, or would
violate in any way this Section of the Agreement. If Employee has any questions
in the future regarding the scope or intent of this Section 6 and its
applicability to a particular circumstance, Employee agrees to contact the
President; the Senior Vice President, Human Resources; or the General Counsel of
ASCI and discuss the matter with the Advance officer so contacted before
responding to any inquiry or approach. Nothing herein shall prevent Employee
from correcting any false, misleading or deceptive statements made about
Employee.


  7. Cooperation. Employee acknowledges that by virtue of his position with
Advance, he has knowledge of a substantial number of business matters involving
Advance. During the period of time that Employee is being paid, as described in
Section 2 herein, Employee agrees to assist in the transition as well as provide
consulting services as needed by the Company. Employee agrees to cooperate fully
with Advance and/or its representatives and agents as to any matters upon which
Employee has


5

--------------------------------------------------------------------------------


    knowledge or on which he had any involvement prior to the termination of his
employment. Without limiting the scope of the above sentence, Employee agrees to
make himself reasonably available to assist Advance and its representatives and
agents with any business and/or litigation (or potential litigation) matters
affecting or involving Advance. Employee will be reimbursed for all reasonable
costs of travel.


  8. Reasonableness of Terms and Covenants. Employee acknowledges that Advance
would not have agreed to enter into this Agreement with Employee unless he
agreed to comply with the terms contained herein including, but not limited to,
numbered Sections 5 through 7 above. Accordingly, Employee further agrees that
the terms and covenants set forth in numbered Sections 5 through 7 above are
reasonable and necessary to protect the legitimate business and other interests
of Advance. Moreover, Employee agrees that the terms set forth in Section 7 of
the Employment Agreement also apply to any breach or threatened breach of any of
the matters set forth in numbered Sections 5 through 7 above.


  9. Reliance. In accepting the terms of this Agreement, Employee understands
and agrees that is he relying wholly on his own judgment, belief, and knowledge
and/or that of his own attorneys and advisors regarding this Agreement and the
matters and occurrences in question. Employee has not been influenced to any
extent whatsoever in entering this Agreement by representations or statements
made by any person, firm or entity hereby released, or by persons representing
or acting for them or on their behalf employed. Employee’s decision to sign this
Agreement and general release is entirely voluntary and with full understanding
of its consequences and without being coerced or threatened with retaliation of
any sort. He and his advisors have been given ample opportunity to ask
questions, consider, read, review and analyze this Agreement and general release
and Employee acknowledges that he fully understands its terms and conditions.


  10. Company Obligations. Advance agrees that it will not by any means or in
any media, make or provide any comment, information, communication, expression,
statement or depiction detrimental, injurious or derogatory to the interests of
Employee and further agrees that it will not disparage, denigrate or cast
Employee in an unfavorable light in any manner. Advance represents that it has
no intention to bring any action against Employee and will not bring any such
action against Employee for anything currently known by Advance and relating to
Employee’s employment with Advance.


6

--------------------------------------------------------------------------------


  11. Confidential. The parties will treat this Agreement as strictly
confidential, and will accordingly not disclose the terms and conditions hereof
to any third party except in the course of any judicial proceedings relating to
the enforcement of this Agreement, pursuant to a court order, or as otherwise
required by law.


  12. Entire Agreement. This Agreement (and the attached Exhibits) constitutes
the entire agreement between the parties and the terms herein are considered by
said parties to be contractual in nature and not a mere recital. No change or
modification of this Agreement will be valid unless it is in writing and signed
by the parties hereto. If any term of this Agreement conflicts with any of the
terms of the Employment Agreement, or any other contract or agreement between
Employee and Advance, the terms of this Agreement will control. This Agreement
and the other documents it references and modifies, constitute and contains the
full, complete and entire agreement and understanding concerning Employee’s
employment, all compensation of any nature due Employee and the other subject
matters addressed herein between the parties, and supersedes and replaces all
prior negotiations and all agreements proposed or otherwise, whether written or
oral, concerning the subject matters contained or referenced herein.


  13. Specific Performance. Employee acknowledges that it would be impossible to
determine the amount of damages that would result from any breach of any of the
provisions of this Agreement by Employee and that the remedy at law for any
breach, or threatened breach, of any of the provisions of this Agreement would
likely be inadequate and, accordingly, agrees that Advance shall, in addition to
any other rights or remedies which they may have, be entitled to seek such
equitable and injunctive relief as may be available from any court of competent
jurisdiction to restrain Employee from violating any of the provisions of this
Agreement. In connection with any action or proceeding for injunctive relief,
Employee hereby waives the claim or defense that a remedy at law alone is
adequate and agrees, to the maximum extent permitted by law, to have each
provision of this Agreement specifically enforced against him, without the
necessity of posting bond or other security against him, and consents to the
entry of injunctive relief enjoining or restraining any breach or threatened
breach of this Agreement.


  14. Return of Corporate Property. Employee hereby agrees that he will
immediately turn over to Advance all files, documents, notes or other records
(of any form or nature, including but not limited to tape, disk or other
electronic storage method) in his possession or control (or the


7

--------------------------------------------------------------------------------


    possession or control of his attorneys) pertaining to the operation,
business, personnel and/or affairs of Advance and that he, and his attorneys and
agents, will not retain copies of any such files, notes, documents or records
and further that he will not disclose the contents of any such files, notes,
documents or records to any other person, entity, agency, association, business,
organization, firm or corporation. Employee further covenants and agrees that he
will not at any time disclose to any other person, entity, agency, association,
business, organization, firm or corporation any information regarding the
operations, business and affairs of Advance other than information which is
customarily made available to the general public, without the prior written
consent of Advance or except as may be required by law or legal process after
prior notice to Advance and a reasonable opportunity under the circumstances for
Advance to evaluate the necessity of such proposed disclosure and to seek to
oppose or limit it.


  15. Notices. Any and all notices, designations, consents, offers, acceptances,
or any other communications provided for herein shall be given in writing and
shall be deemed given on the date received if sent by registered or certified
mail, return receipt requested; or on the date actually received if sent by
express mail or other similar overnight delivery or if hand delivered or if sent
via facsimile, which shall be addressed:


    If to Advance:


    5673 Airport Road
Roanoke, Virginia 24012
Attention: President
Telephone: (540) 561-1253
Fax: (540) 561-1699


    cc: General Counsel
Telephone: (540) 561-3225
Fax: (540) 561-1448


    If to Employee:


    David R. Reid
8317 Cardington Drive
Roanoke, VA 24019
540-362-9054


8

--------------------------------------------------------------------------------


  16. Governing Law. This Agreement shall be subject to and governed by the laws
of the Commonwealth of Virginia.


  17. Severability. The invalidity or unenforceability of any covenant or any
other provision of this Agreement shall not affect the other provisions hereof.
The parties to this Agreement agree that if a court should find that a covenant
or provision of this Agreement is invalid or unenforceable that the court is
empowered to modify or redraft the invalid or unenforceable provision to one
which is valid and enforceable and comes closest to fulfilling the intent of the
parties as expressed in the original provision. In the event that the court can
not redraft or modify the provision, then this Agreement shall be construed in
all respects as if such invalid or unenforceable provision were omitted.


  18. Successors and Assigns Binding Effect. This Agreement shall be binding
upon and inure to the benefit of Advance and Employee and their respective
heirs, legal representatives, executors, administrators, successors and assigns,
provided that Employee may not assign his rights or delegate his obligations
hereunder.


  19. No Waiver. The failure by Advance to enforce any of its rights hereunder
shall not be deemed to be a waiver of such rights, unless such waiver is in
writing and signed by the waiving party. Waiver of any one breach shall not be
deemed to be a waiver of any other breach of the same or any other provision
hereof.


  20. No Construction Against Any Party. Legal counsel for each of the
respective parties (Employee and Advance) reviewed this Agreement. This
Agreement is the product of informed negotiations among Employee and Advance and
if any part of this Agreement is deemed to be unclear or ambiguous, it shall be
construed as if it were drafted jointly by all parties. Moreover, Employee and
Advance each acknowledge that no party was in a superior bargaining position
regarding the substantive terms of this Agreement.


  21. Effective Date. For purposes of this Agreement, the Effective Date is the
first business day after the expiration of the required seven (7) day revocation
period as provided in Section 23.


  22. No Other Compensation. The parties agree that Employee will not receive,
nor be entitled to receive, any other compensation, pay, bonuses or any other
benefits from Advance or to participate in any employee pension benefit plans,
employee welfare benefit plans, insurance programs, or any


9

--------------------------------------------------------------------------------


    other compensatory or benefit program provided by Advance, except as
expressly provided for herein and except for Employee’s vested rights in
Advance’s existing 401(K) Plan and the Stock Option Program.


  23. Certain Rights. Employee understands that he has twenty-one (21) days to
consider this Agreement. Employee has also been informed that he should consider
this Agreement carefully, and should consult with his attorney prior to
executing this Agreement, and that this Agreement contains a general release.


    He has twenty-one (21) days from the date he received this Agreement to
consider this Agreement and general release. If Employee does not sign this
Agreement and general release and return it to Advance within twenty-one (21)
days of receipt, it will be null and void. Employee also understands that he may
sign and return this Agreement prior to the expiration of the twenty-one (21)
day period.


    After Employee has read and understands the contents of this Agreement,
Employee agrees to acknowledge his acceptance by signing in the space indicated
below in the presence of a notary public, and to return the Agreement by hand
delivery or by registered or overnight mail to General Counsel, Advance Stores
Company, Inc., 5673 Airport Road, Roanoke, Virginia 24012.


    Employee further understands that he has seven (7) days after he signs this
Agreement in which he may revoke it with a notice to Advance in writing. This
Agreement will not become effective until after this revocation period has
passed.



[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

10

--------------------------------------------------------------------------------


By his notarized signature below, Employee acknowledges that he has read this
Agreement, understands the terms of the Agreement and its legal and binding
effect, and is voluntarily executing this Agreement.

  _________________


COMMONWEALTH OF VIRGINIA )   ) to wit: CITY/COUNTY OF _________ )


        The foregoing instrument was acknowledged before me by
______________________, this _____ day of ____________, 2003.

  _________________   Notary Public


My commission expires:       ___________________  


  ADVANCE STORES COMPANY,
INCORPORATED       By: __________________________   Name:
_______________________   Title: ________________________


  ADVANCE AUTO PARTS, INC.       By: __________________________   Name:
_______________________   Title: ________________________


11

--------------------------------------------------------------------------------